IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 110A17

                              Filed 22 December 2017

STEVEN HARRIS,
                    Petitioner
             v.
NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY,
             Respondent



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 798 S.E.2d 127 (2017), affirming a final

decision dated 25 January 2016 issued by Administrative Law Judge Donald W.

Overby in the Office of Administrative Hearings. Heard in the Supreme Court on 13

December 2017.


      Law Offices of Michael C. Byrne, by Michael C. Byrne, for petitioner-appellee.

      Joshua H. Stein, Attorney General, by Tamika L. Henderson, Assistant
      Attorney General, and Ryan Park, Deputy Solicitor General, for respondent-
      appellant.

      Essex Richards, P.A., by Norris A. Adams, II, for North Carolina Fraternal
      Order of Police, and Blanchard, Miller, Lewis & Isley, P.A., by E. Hardy Lewis,
      for North Carolina State Employees Association, amici curiae.

      The McGuinness Law Firm, by J. Michael McGuinness, and Milliken Law, by
      Megan A. Milliken, for North Carolina Police Benevolent Association and
      Southern States Police Benevolent Association, amici curiae.


      PER CURIAM.


      AFFIRMED.